DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takasawa (EP 2037337).
Regarding claim 1, Takasawa (abstract, paragraphs 39, 41, 49, 79, 88, 97, 123, 124, 136, 141, 144, 149, 150, 152, fig. 1-5, tables 1-2, claims 1-7) discloses a method for manufacturing a watch component formed of austenitized ferritic stainless steel including a base formed of a ferrite phase and a surfacing layer formed of an austenitized phase in which the ferrite phase is austenitized (claims 5, 7), the method for manufacturing the watch component comprising:
-	a first processing step for forming a hole portion or a recessed portion at a base material formed of ferrite stainless steel (fig. 1-2, paragraphs 144, 152, claim 7);
-	a heat treatment step for performing a nitrogen absorption treatment on the base material to form the surfacing layer at a surface side of the base (claims 5, 7, table 1 ); and
-	a second processing step for cutting the surfacing layer corresponding to the hole portion or the recessed portion to form the watch component (fig. 1-2, paragraphs 144, 152, claim 7).
Regarding claims 2-10, Takwasawa further teaches:
-	a third processing step for threading the surfacing layer to form a threaded portion (fig. 1-2, paragraphs 39, 41, 49).
-	in the heat treatment step, the surfacing layer is formed by a nitrogen solid solution (claims 5, 7, table 1 ).
-	in the second processing step, throughout an entire surface of the base material subjected to the nitrogen absorption treatment, the surfacing layer is cut by a predetermined thickness from the surface (fig. 1-2, paragraphs 144, 152, claim 7).
-	in the second processing step, cutting is performed such that a cut amount of a surfacing layer corresponding to the hole portion or the recessed portion is larger than a cut amount of a surfacing layer corresponding to a location other than the hole portion or the recessed portion (fig. 1-2, paragraphs 144, 152, claim 7).
-	the base contains, in percent by mass, Cr: 18 to 22%, Mo: 1.3 to 2.8%, Nb: 0.05 to 0.50%, Cu: 0.1 to 0.8%, Ni: less than 0.5%, Mn: less than 0.8%, Si: less than 0.5%, P: less than 0.10%, S: less than 0.05%, N: less than 0.05%, and C: less than 0.05%, with a balance being formed of Fe and unavoidable impurities (paragraph 123, table 1)
-	in the heat treatment step, the nitrogen absorption treatment is performed on the base material such that a nitrogen content of the surfacing layer is 1.0 to 1.6% in percent by mass (paragraph 88)
-	in the first processing step, any one of forging, casting, and powder molding is performed in addition to cutting (paragraphs 79, 124, 136, 141, 149, 150).
-	a polishing step, performed after the second processing step, for polishing a surface of the watch component (paragraph 97)
-	the watch component is at least one of a case, a piece of a band, an end­piece, a clasp, a bezel, a case back, a crown, a button, and an outer body (fig. 1-2, paragraphs 144, 152, claim 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734